Title: Abigail Adams to John Adams, 6 May 1789
From: Adams, Abigail
To: Adams, John


        
          May 6th 1789
        
        Brisler arrived last Evening and brought yours of May the 1st I have not time to notice all I want to in it, I wish to know whether you would like that I should engage Daniel as coachman who drove you to Newyork when you get to House keeping, and what are the wages given. Tom we can never keep if we wish fer peace— would not the House out of Town be most agreeable to you and most for your Health?
        you mistook me if you thought I meant to bring Charles Tommy. he will [stay?] at colledge till the middle of july, tis only the class who [take?] their degree that can leave college in june, & the President must be written to for the purpose. you did not write me as if you had thought maturely upon it, I would not wish to do any thing without your free consent and advise
        my Letter is waited for.
        yours
        A Adams
          compliments to mr Jay who with your permission is a great favorite of mine to Mrs Levinstong
       